Citation Nr: 9909877	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  94-25 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a right femur fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel




INTRODUCTION

The veteran had active military service from October 1979 to 
November 1992.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a January 1994 rating 
decision, in which the RO service connected the veteran for 
residuals of a right femur fracture.  The disorder was 
evaluated as a noncompensable disability, with an effective 
date from November 1992.  The veteran filed an NOD in 
February 1994, and an SOC was issued by the RO in May 1994.  
The veteran also filed a substantive appeal in May 1994.  In 
June 1994, the veteran testified before a hearing officer at 
the VARO in Philadelphia.  In a November 1994 Hearing 
Officer's Decision, the RO increased the veteran's disability 
rating to 10 percent, with an effective date from November 
1992.  In a subsequent July 1998 rating decision, the RO 
increased the veteran's disability rating to 20 percent, with 
an effective date from November 1992.  A supplemental 
statement of the case (SSOC) was issued in September 1998.  

The Board also notes that the veteran had perfected an appeal 
as to the issue of entitlement to service connection for a 
right hip condition.  Prior to her June 1994 personal 
hearing, the veteran withdrew the issue from appellate 
status, and thus it is not before us at this time.  





FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's service-connected residuals of a right 
femur fracture are manifested by subjective complaints of 
pain, stiffness, and numbness in the right leg, sometimes 
severe, extending from the hip to the knee; with right leg 
pain and fatigue upon prolonged sitting or walking.  

3.  On VA examination, objective medical findings included a 
painless active range of motion of the hip joint with forward 
flexion to 120 degrees, extension from 0-30 degrees, and 
abduction from 0-30 degrees; painless active range of motion 
of both knees with full extension to 180 degrees, and flexion 
from 0-125 degrees; and radiographic studies of the veteran's 
right knee and hip within normal limits.  

4.  There has been no evidence presented, during any stage of 
the veteran's claim, that her right femur fracture is 
productive of malunion with marked knee or hip disability.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for residuals of a right femur fracture, from the date of the 
veteran's separation from service and original claim for 
compensation, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.44, 4.71a, 
Diagnostic Code (DC) 5255 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, in 
December 1992, she submitted to the RO a VA Form 21-526 
(Veteran's Application for Compensation or Pension), in which 
she listed the nature of her injuries as a shattered femur, 
shortened right leg, and a right hip condition.  

In January 1993, the veteran was medically examined for VA 
purposes.  The veteran reported having been in an automobile 
accident in which her right femur was shattered, and 
subsequent repair of the injury included insertion of a metal 
rod.  She stated that, since that time, she had done well 
except she had some shortening, by approximately one inch, of 
her right leg as compared to the left.  In addition, the 
veteran noted that she had some pain and stiffness in her 
right hip, as well as pain with prolonged walking or 
standing, including fatigue of the right leg.  On further 
examination, the veteran was noted to wear a shoe lift, and 
have a .5 cm x 20 cm scar on her right leg.  She had full 
range of motion in all her joints.  The examiner noted some 
tenderness above the scar in the mid-femur area, and the leg 
seemed slightly inverted.  Furthermore, the right leg was 
noted to be one inch shorter than the left.  The examiner's 
diagnosis noted that the veteran had residual shortening of 
her right leg, and that she could have prolonged problems, as 
a result of this, in the future.  

In addition, also in January 1993, the veteran was examined 
by Paul Hospodor, M.D., identified as an RMS consultant.  Dr. 
Hospodor reported a diagnosis of status post right femur 
fracture, healed, with an excellent result.  

Thereafter, in a January 1994 rating decision, the RO service 
connected the veteran for a right thigh condition.  The 
disorder was evaluated as a noncompensable disability, with 
an effective date from the day following separation from 
active service, in November 1992.  

In June 1994, the veteran testified before a hearing officer 
at the VARO in Philadelphia.  Under questioning, the veteran 
complained of pain, stiffness, and numbness in her right leg, 
extending from her hip to her knee.  She also reported that 
if she stood for a long period of time, her right leg would 
become fatigued, and she was forced to compensate for this by 
transferring her weight onto her left leg.  In addition, the 
veteran testified that the shortening of her right leg caused 
her to limp, although she said she had never fallen as a 
result of her right leg disability.  Furthermore, she 
described her right leg pain as being intermittent.  

In July 1994, the RO received a VA Medical Center (VAMC) 
Lebanon outpatient treatment report, dated in June 1994.  The 
report noted an assessment of chronic pain associated with 
the veteran's right femur fracture. 

In July 1994, the veteran was again medically examined for VA 
purposes.  She complained of chronic intermittent pain and 
numbness, sometimes severe, in the right thigh, with the pain 
on occasion radiating through her right leg and up into her 
pelvic area.  The veteran noted that the symptoms intensified 
during cold weather and dampness, and also caused a 
limitation in functional activity.  In addition, she stated 
that the leg fatigued, causing problems with distance 
walking, which required her to stop and rest.  In addition, 
the veteran reported that she avoided going up stairs if 
possible.   

On further examination, the veteran's right leg was found to 
be 11/2 inches shorter than the left.  She exhibited a painless 
active range of motion of her right hip, which included 0-105 
degrees in forward flexion, 0-25 degrees in abduction, and 0-
28 degrees in backward extension.  There was 4.5/5 muscle 
strength in the hip flexors, extensors, and abductors of the 
right hip; and minimal muscle flabbiness throughout the right 
lower extremity, with slight sensory loss around the surgical 
scar of the right thigh.  There was also a slightly positive 
Farber's test on the right side.  The examiner's assessment 
was of residuals from history of a fracture of the right 
femur with status post open reduction internal fixation.  An 
associated radiographic study revealed no significant 
articular abnormality involving the right hip and knee.  

In a November 1994 Hearing Officer's Decision, the veteran's 
disability rating was increased to 10 percent, with an 
effective date from the day following separation from active 
service, in November 1992.  

In November 1996, the veteran was once again examined.  She 
complained of intermittent pain in her right thigh, and 
reported that sometimes she could not properly move her hip 
joint and thigh.  She noted that she had to use both hands to 
lift her right leg when the weather was cold or damp, or 
after physical activity.  This usually occurred two to three 
times a month.  In addition, the veteran complained of low 
back, right hip, and knee pain.  Furthermore, the veteran 
reported suffering from numbness and pain in the right thigh 
which caused limitation in functional activity.  She also 
reported difficulty with kneeling down, squatting, and 
getting up when she was bending or kneeling down.  

On clinical evaluation, there was a painless active range of 
motion of the right hip joint with 0-120 degrees in forward 
flexion, and 0-30 degrees in abduction movement.  A Farber's 
test was slightly positive on the right side.  The veteran's 
right leg was noted to be 1/2 inch shorter than her left leg.  
As for the veteran's knees, there was minor tenderness over 
the medial aspect of the tibial condyle on the right side, 
but negative on the left.  There was mild positive patella 
compression tenderness in the right knee, and slight lateral 
collateral ligament laxity in the left knee, but otherwise 
the joint was stable.  In addition, the veteran exhibited a 
painless active range of motion of both knee joints, with 0-
125 forward flexion and extension in the right knee, and 0-
105 forward flexion and extension in the left knee.  There 
was a 4.5/5 grade of muscle strength in both lower 
extremities.  The examiner's assessment indicated residuals 
from a fracture of the right femur, with a history of open 
reduction internal fixation; as well as chronic strain of the 
right hip and both knee joints, related to the residuals from 
history of fracture of the right femur.  

An associated radiographic study of the right femur noted no 
changes since the previous study in 1994.  A radiographic 
study also revealed essentially normal right and left knees.  

Thereafter, the RO received VAMC Lebanon outpatient treatment 
records, dated from June 1994 to November 1997, which 
included duplicate VA examination reports.  The outpatient 
records noted findings and/or treatment for keratosis, 
folliculitis, as well as right leg pain.   

In March 1998, the veteran underwent an additional medical 
examination for VA purposes.  The veteran reiterated 
previously made complaints of right leg pain, numbness, and 
stiffness, in addition to pain and discomfort in her right 
hip and knee.  She reported having to wear a shoe lift when 
walking.  On further examination, the veteran was noted to 
ambulate with a minimal limp on her right side, without shoe 
lifts.  There was a painless active range of motion of the 
hip joint with forward flexion to 120 degrees, extension from 
0-30 degrees, and abduction from 0-30 degrees.  With respect 
to the veteran's knees, there was tenderness over the medial 
aspect of the tibial condyle of the right knee, with 
tenderness to palpation of the patella, and mild lateral 
collateral laxity on varus stress test.  There was also a 
painless active range of motion of both knees with full 
extension to 180 degrees, and flexion from 0-125 degrees.  
Strength in the right knee was 5/5, with deep tendon reflex 
slightly decreased.  The examiner, in summarizing, noted that 
the veteran walked with a very slight limp due to discrepancy 
of leg length, but that there was no apparent fatigue or loss 
of range of motion due to ambulation.  The examiner's 
impression was residuals from right femur fracture, along 
with chronic strain on the right hip and right knee, 
secondary to a residual fracture of the right femur.  
Associated radiographic studies of the veteran's hip and 
knees were within normal limits with no abnormalities 
revealed.  

In a July 1998 rating decision, the RO increased the 
veteran's disability rating from 10 percent to 20 percent, 
with an effective date from the day following separation from 
active service, in November 1992.  

II.  Analysis

The Board finds the veteran's claim for an increased rating 
for residuals of a right femur fracture is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (known previously 
as the United States Court of Veterans Appeals, prior to 
March 1, 1999), has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  See Johnston v. Brown, 10 
Vet.App. 80, 84 (1997); Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  The Court has also stated that, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  In evaluating the veteran's 
claims, all regulations which are potentially applicable 
through assertions and issues raised in the record must be 
considered.  See Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  See Francisco v. Brown, supra.

The Board recognizes that the U.S. Court of Appeals for 
Veterans Claims recently held that there is a distinction 
between an original rating and a subsequent claim for an 
increased rating.  Thus, the rule espoused in the Francisco 
precedent, above, may not be applicable in the present case, 
because the veteran's increased rating claim for residuals of 
a right femur fracture has remained in appellate status since 
she filed an NOD as to the initial decision on her original 
claim.  Fenderson v. West, 12 Vet.App. 119, 125-126 (1999).  
Under the U.S. Court of Appeals for Veterans Claims holding 
in the latter case, a veteran may assert that his or her 
condition at the time of the original claim was more 
disabling than it was at a later stage of the appeal, and, 
where the record warrants it, VA may assign "staged 
ratings" to reflect different levels of disability during 
the pendency of the claim.  Accordingly, our analysis of this 
case takes the Fenderson decision into account.

The veteran's residuals of a right femur fracture have been 
evaluated under 38 C.F.R. § 4.71a, DC 5255, and have been 
assigned a 20 percent disability rating by the RO.  Under DC 
5255, impairment of the femur, if involving a fracture of the 
shaft or anatomical neck, with nonunion and loose motion (a 
spiral or oblique fracture), shall be assigned an 80 percent 
rating; and with nonunion, without loose motion, and with 
weightbearing preserved with the aid of a brace, a 60 percent 
rating shall be assigned.  If the impairment is a fracture of 
the surgical neck of the femur, with a false joint, the 
disability would also warrant a 60 percent rating.  In 
addition, if the impairment is shown to be manifested by 
malunion of the femur, with marked knee or hip disability, a 
30 percent rating shall be assigned; if with moderate knee or 
hip disability, a 20 percent rating shall be assigned; and, 
if with slight knee or hip disability, a 10 percent rating 
shall be assigned.  

A review of the medical evidence reflects that the veteran 
has complained of pain, stiffness, and numbness in the right 
leg, sometimes severe, extending from the hip to the knee; 
with right leg pain and fatigue upon prolonged sitting or 
walking.  On VA examination in March 1998, the veteran was 
noted to have a painless active range of motion of the hip 
joint.  She was also noted to have a painless active range of 
motion of both her knees, although there was tenderness to 
palpation of the patella, and mild lateral collateral laxity 
of the right knee on varus stress test.  The examiner's 
impression noted residuals from a right femur fracture, and 
chronic strain on the right hip and right knee secondary to 
the residual fracture.  Associated radiographic studies of 
the veteran's hip and knees were within normal limits with no 
abnormalities revealed.  

The Board acknowledges the veteran's pain with respect to the 
disability attributable to the residuals of the right femur 
fracture.  However, in the absence of additional objective 
findings reflective of malunion of the left femur with marked 
left hip or knee disability, the presence of bony pathology 
attributable to the fracture, or other objective evidence of 
marked functional impairment, entitlement to an increased 
disability evaluation has not been shown within the record.

We recognize that functional limitations due to pain must be 
accounted for in evaluating disabilities.  In particular, 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  See also 38 C.F.R. § 4.44.  

The veteran's reports of pain have been carefully considered 
in light of the findings noted on examination.  However, the 
evidence reflects an active, painless range of motion for 
both her right hip and right knee, and there was no evidence 
of swelling or effusion of her right thigh.  In addition, 
radiographic studies reflected no interval changes in the 
veteran's healed right femur, and no signs of abnormalities 
in the veteran's right hip or knees.  Thus, the Board finds 
the current 20 percent disability evaluation proper, in the 
absence of findings reflective of additional functional 
impairment of the right femur with marked left knee or hip 
disability.  

In evaluating the veteran's claim, the Board has also 
considered all other potentially applicable Codes including 
DCs 5250 through 5254, as well as DC 5275.  However, the 
evidence of record does not reflect the presence of right hip 
ankylosis; limitation of extension or flexion of the right 
thigh; limitation of abduction, adduction, or rotation of the 
right thigh; or a flail hip joint.  Under DC 5275, ratings 
for the lower extremities are not to be combined with other 
ratings for fracture or faulty union in the same extremity.  
In this instance, the veteran was noted in July 1994 to have 
a 11/2-inch shortening of her right lower extremity, as 
compared to her left.  In November 1996, the right lower 
extremity was noted to be 1/2 inch shorter than the left lower 
extremity.  Even assuming, for purposes of our analysis, the 
presence of a 11/2-inch shortening of her right leg, this would 
only allow for a 10 percent disability rating under DC 5275.  
Therefore, application of that Code would not be beneficial 
to the veteran, since her residuals of a right femur fracture 
are currently rated at 20 percent.  

We further note that, in view of the Court's holding in 
Fenderson, supra, the Board has considered whether the 
veteran was entitled to a "staged" rating for her service-
connected residuals of a right femur fracture, as the Court 
indicated can be done in this type of case.  We find that, at 
no time since the veteran left service and filed her claim 
for service connection, have her residuals of a right femur 
fracture been more disabling than as currently rated under 
this decision.  

Accordingly, in view of the above, the Board finds a 
preponderance of the evidence is against an increased 
disability rating greater than 20 percent for residuals of a 
right femur fracture.  


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a right femur fracture is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

